Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
	Applicant’s submission of a response was received on 4/4/22. 
In the response Applicant amended claim(s) 1, 3-4, 9, 11-12. 
Claim(s) 2, 10 is/are cancelled. 
Currently, claim(s) 1, 3-9, 11-16 is/are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
In the instant application, claim(s) 1, 3-9. 11-16 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Step 1:
	Claim(s) 1, 3-9. 11-16 is/are drawn to at least one of the four statutory categories of invention (i.e. process, machine, manufacture, or composition).
Step 2A:
However, claim(s) 1, 3-9. 11-16 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
For instance, regarding independent claim(s) 1, 9, 
Prong 1 analysis:
The limitations of “manage a first virtual currency in the online game, wherein the first virtual currency is exchangeable for in-game benefits; manage user accounts of the users, wherein the user accounts include inventories such that a first user account of the first user includes a first inventory, wherein the first inventory includes a first amount of the first virtual currency; manage an event in the online game, wherein a duration of the event is temporary; during [the event in the online game that occurs concurrently with the interaction of the users, manage an event- specific virtual currency the users can earn during the event, wherein the event-specific virtual currency is exchangeable for in-game benefits during the event, wherein the in-game benefits obtained by the users in exchange for the event-specific virtual currency persist in the online game after the event, wherein the first inventory includes, during the event, a particular amount of the event-specific virtual currency; effectuate, responsive to particular user input received from the first user through the first client device, and during the event, an exchange of [[a]] some or all of the particular amount of event-specific virtual currency for a particular in-game benefit, wherein, due to the exchange, the first inventory is reduced by some or all of the particular amount of event-specific virtual currency, wherein the particular in-game benefit persists in the online game after the event; after the duration of the event, expire the event-specific virtual currency such that the event-specific virtual currency is not available to the users and no longer exchangeable for any in-game benefits, wherein expiration of the event-specific virtual currency includes providing notifications to the client devices pertaining to the expiration of the event-specific virtual currency; facilitate particular interaction of the first user in the online game, wherein the particular interaction involves the particular in-game benefit for the first user after the event”, are considered to fall within the certain methods of organizing human activity grouping (commercial interaction, managing personal behavior, following rules/instructions). The mere nominal recitation of a computerized system does not take the claim out of the methods of organizing human activity grouping. Thus, the claim(s) recites an abstract idea.
Furthermore, dependent claims 3-8, 11-16 merely include limitations that either further define the abstract idea (and thus don’t make the abstract idea any less abstract) or amount to no more than generally linking the use of the abstract idea to a particular technological environment or field of use because they are merely incidental or token additions to the claims that do not alter or affect how the process steps are performed.
Prong 2 analysis: 
The above-identified abstract idea is not integrated into a practical application under the 2019 PEG because the additional elements “a first client device, the system comprising: one or more physical processors configured by machine-readable instructions to: execute an instance of the online game, and facilitate interaction of the users within the online game in response to user input received from the users through the client devices during gameplay; transmit game state information obtained from the instance of the online game over the network to the client devices to facilitate presentation of views of the online game to the users on the client devices”, are generically recited computer elements that do not improve the functioning of a computer, or any other technology or technical field.  Nor do these additional elements serve to apply the above-identified abstract idea with, or by use of, a particular machine, effect a transformation or apply or use the above-identified abstract idea in some other meaningful way beyond generally linking the use thereof to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  Furthermore, the above-identified generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  For at least these reasons, the abstract idea identified above is not integrated into a practical application under the 2019 PEG.
Moreover, the above-identified abstract idea is not integrated into a practical application under the 2019 PEG because the claimed method and system merely implements the above-identified abstract idea using rules (e.g., computer instructions) executed by a computer. The claimed elements are recited at a high level of generality (i.e. as a general means of gathering and transmitting data for use in managing game event currency in an online game), and amounts to mere data gathering and data transmission, which is a form of insignificant extra-solution activity. Each of the additional limitations are no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
As such, the claim is directed to the abstract idea.
Step 2B:
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
In addition, with regards to dependent claims, the courts have recognized the computer functions as well‐understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
For instance, regarding claims 1, 3-9. 11-16, each claim describes physical or software elements that provide a generic environment in which to carry out the abstract idea, which is similar to the conventional activity or as insignificant extra-solution activity of electronic record keeping in Alice, selecting information, based on types of information, for collection, analysis and display in EPG, gathering, receiving and transmitting data in Symantec, TLI, OIP Techs., buySAFE, and rules in In re Smith.
Therefore, claim(s) 1, 3-9. 11-16 is/are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
	
	
Response to Arguments
Applicant's arguments filed 4/4/22 have been fully considered but they are not persuasive.
	Re 35 U.S.C. §101 Rejection,
	Applicant argues that the Office Action fails to state the direction of the claims, specifically, facilitating temporary event-specific virtual currency to users in a game during an event is not abstract. Examiner respectfully disagrees. As noted above, in accordance with 2019 PEG, the Office Action identifies the recited elements of managing a virtual currency during an event and exchanging the virtual currency for in-game benefits are considered to fall within the certain methods of organizing human activity grouping such as commercial interactions (i.e., exchanging a virtual currency for benefits and managing the virtual currency) and managing personal behavior (i.e., manage an event-specific virtual currency the users can earn during the event and responsive to user input and during the event, an exchange of event-specific virtual currency for a particular benefit). Therefore, the Office Action satisfies the requirement for Step 2A Prong 1.
	Applicant further argues that the amended claims reflects an improvement of the technology of computer-assisted provision and management of a temporary event-specific virtual currency and amount to significantly more than an abstract idea. This argument is not persuasive. The limitations of (iii), (iv), and (v) merely describe the abstract idea of the claimed invention. That is, the limitations describe a process of managing an event-specific virtual currency that is exchangeable for game benefits during the event, wherein the virtual currency expires after the event and the game benefit existed after the event. In other words, a specific abstract idea is still an abstract idea. For examples, in Ultramercial, the claims described a specific 11-step method as "using advertising as an exchange or currency", and in Gametek, the claims described methods which use a programmed computer to effect twelve specific concrete steps. The Court found that the claims in both Ultramercial and Gametek nonetheless recited a judicial exception. Furthermore, the recited additional elements use generic computer technology to store, process and transmit data, and does not recite an improvement to a particular computer technology. In particular, Examiner finds that the structural limitations, noted above, are used for basic computer functions,  which may be performed by any computer system. Further, the recited additional elements do not result in an improvement to the functioning of the computer itself. There is an important distinction between computer functionality improvements and uses of existing computers as tools to perform a particular task such as managing an event-specific virtual currency. Merely programming the computer to run a new program does not constitute any technological improvement. Therefore, for the reasons as set forth above, the 101 rejection has been maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777. The examiner can normally be reached Mon - Fri 7am- 3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON T YEN/Primary Examiner, Art Unit 3715